    Case: 1:17-md-02804-DAP Doc #: 1073 Filed: 11/01/18 1 of 7. PageID #: 26778



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                                     MDL No. 2804
OPIATE LITIGATION
                                                                Case No. 17-md-2804
This document relates to:
                                                                Hon. Dan Aaron Polster
The County of Summit, Ohio, et al. v. Purdue
Pharma L.P., et al., Case No. 18-OP-45090

The County of Cuyahoga v. Purdue Pharma
L.P., Case No. 17-OP-45004

City of Cleveland v. AmerisourceBergen Drug
Corp., Case No. 18-OP-45132


                       MOTION FOR LEAVE TO FILE
    THE MANUFACTURER DEFENDANTS’ JOINT MOTION TO DISMISS TRACK 1
         PLAINTIFFS’ CLAIMS FOR DAMAGES PURSUANT TO RULE 41(b)

         The Manufacturer Defendants,1 by and through their undersigned attorneys, respectively

request leave to file a Joint Motion to Dismiss Track 1 Plaintiffs’ Claims for Damages Pursuant

to Federal Rule of Civil Procedure 41(b). In support, the Manufacturer Defendants state as

follows:




1
  “Manufacturer Defendants” refers to Purdue Pharma LP, Purdue Pharma Inc., and The Purdue Frederick Company
Inc. (“Purdue”); Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. (“Allergan/Actavis”);
Watson Laboratories, Inc., Actavis Pharma, Inc.; Actavis LLC; Teva Pharmaceuticals, USA, Inc.; and Cephalon,
Inc. (“Teva”); Johnson & Johnson (“J&J”) and Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen
Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc. (“Janssen”); Endo Health Solutions Inc., Endo
Pharmaceuticals Inc., Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc. (“Endo”); Insys
Therapeutics, Inc. (“Insys”); and Mallinckrodt LLC and SpecGX LLC (“Mallinckrodt”). Defendant Noramco, Inc.,
a company referenced in the Second Amended Complaint (“2AC”) as a former affiliate of Janssen (see 2AC ¶ 80),
joins in this Motion to the extent applicable. Noramco does not (and did not at all material times relevant hereto)
manufacture, package, brand, market, distribute, or sell the finished drug products at issue in this litigation, and it
reserves all rights and defenses specific to it. Although the arguments raised herein apply equally to Teva
Pharmaceutical Industries Ltd., Allergan plc, and Mallinckrodt plc, these Manufacturer Defendants do not join this
motion because they are an Israeli corporation, Irish holding company, and Irish company, respectively, that have
not been served and over which no personal jurisdiction exists.
    Case: 1:17-md-02804-DAP Doc #: 1073 Filed: 11/01/18 2 of 7. PageID #: 26779



         1.    For the reasons set forth in the Manufacturer Defendants’ proposed Motion to

Dismiss and supporting Memorandum of Law, attached as Exhibit A, leave to file the

Manufacturer Defendants’ Motion to Dismiss should be granted, dismissing the Track 1

Plaintiffs’ requests for damages, in order to address Plaintiffs’ blatant disregard of their

obligations under CMO-1 and to remedy, in part, the irreparable prejudice to the Manufacturer

Defendants that has resulted. 2

         2.    The Court’s Order was clear; Plaintiffs’ tactical decision not to provide the

required information by the Court’s deadline (to which Plaintiffs never objected or sought

reconsideration) was deliberate; the Special Master expressly warned Plaintiffs of the

consequences of failing to comply (in an Order that Plaintiffs also did not contest); and the

Manufacturer Defendants have been prejudiced as a result.

         3.    Section 6(g) of CMO-1 precludes the filing of non-authorized motions before the

Court absent further Order of this Court or express agreement of the parties and, thus,

necessitates the Manufacturer Defendants’ instant request for leave.

         WHEREFORE, the Manufacturer Defendants respectfully request this Honorable Court

grant the Manufacturer Defendants’ Motion for Leave to File the attached Joint Motion to

Dismiss and supporting Memorandum of Law, declaration and exhibits, and proposed form of

Order.




2
        On April 11, 2018, the MDL Court entered Case Management Order One (“CMO-1”)
(ECF No. 232) and selected three “Track 1” cases for discovery and trial: (1) The County of
Summit, Ohio v. Purdue Pharma L.P., Case No. 18-OP-45090 (N.D. Ohio) (“Summit”); (2) The
County of Cuyahoga v. Purdue Pharma L.P., Case No. 17-OP-45004 (N.D. Ohio) (“Cuyahoga”);
and (3) City of Cleveland v. AmerisourceBergen Drug Corp., Case No. 18-OP-45132 (N.D.
Ohio) (“Cleveland”). CMO-1 governs practice and procedure in these cases and is binding on all
parties, including Track 1 Plaintiffs. CMO-1 ¶ 1.b, 3.a.
                                                  2
  Case: 1:17-md-02804-DAP Doc #: 1073 Filed: 11/01/18 3 of 7. PageID #: 26780



Dated: November 1, 2018             Respectfully submitted,


                                    /s/ Steven A. Reed

                                    Steven A. Reed
                                    Eric W. Sitarchuk
                                    Rebecca J. Hillyer
                                    MORGAN LEWIS & BOCKIUS LLP
                                    1701 Market Street
                                    Philadelphia, PA 19103
                                    Telephone: (215) 963-5000
                                    Facsimile: (215) 963-5001
                                    steven.reed@morganlewis.com
                                    eric.sitarchuk@morganlewis.com
                                    rebecca.hillyer@morganlewis.com

                                    Brian Ercole
                                    MORGAN, LEWIS & BOCKIUS LLP
                                    200 South Biscayne Boulevard, Suite 5300
                                    Miami, FL 33131
                                    Telephone: (305) 415-3000
                                    Facsimile: (305) 415-3001
                                    brian.ercole@morganlewis.com

                                    Attorneys for Teva Pharmaceuticals U.S.A., Inc.,
                                    Cephalon, Inc., Watson Laboratories, Inc., Actavis
                                    LLC, and Actavis Pharma, Inc.


                                    /s/ Charles C. Lifland (consent)

                                    Charles C. Lifland
                                    Sabrina Heron Strong
                                    O’MELVENY & MYERS LLP
                                    400 S. Hope Street
                                    Los Angeles, CA 90071
                                    Telephone: (213) 430-6000
                                    Facsimile: (213) 430-6407
                                    clifland@omm.com
                                    sstrong@omm.com

                                    Attorney for Defendants Janssen
                                    Pharmaceuticals, Inc., Johnson &
                                    Johnson, Janssen Pharmaceutica, Inc.
                                    n/k/a Janssen Pharmaceuticals, Inc., and

                                       3
Case: 1:17-md-02804-DAP Doc #: 1073 Filed: 11/01/18 4 of 7. PageID #: 26781



                                  Ortho-McNeil-Janssen Pharmaceuticals,
                                  Inc. n/k/a Janssen Pharmaceuticals, Inc.


                                  /s/ Mark S. Cheffo (consent)

                                  Sheila L. Birnbaum
                                  Mark S. Cheffo
                                  Hayden A. Coleman
                                  DECHERT
                                  Three Bryant Park
                                  1095 Avenue of the Americas
                                  New York, NY
                                  Telephone: (212) 698-3500
                                  Fax: (212) 698-3599
                                  sheila.birnbaum@dechert.com
                                  mark.cheffo@dechert.com
                                  hayden.colemen@dechert.com

                                  Counsel for Defendants Purdue Pharma L.P.,
                                  Purdue Pharma Inc., and The Purdue Frederick
                                  Company


                                  /s/ Jonathan L. Stern (consent)

                                  Jonathan L. Stern
                                  Arnold & Porter Kaye Scholer LLP
                                  601 Massachusetts Ave. NW
                                  Washington, DC 20001
                                  Phone: 202-942-5000
                                  Fax: 202-942-5999
                                  Email: jonathan.stern@arnoldporter.com

                                  Sean O. Morris
                                  Arnold & Porter Kaye Scholer LLP
                                  777 S. Figueroa St., Suite 4400
                                  Los Angeles, CA 90017
                                  Phone: 213-243-4000
                                  Fax: 213-243-4199
                                  Email: sean.morris@arnoldporter.com

                                  Attorneys for Endo Health Solutions Inc. and
                                  Endo Pharmaceuticals Inc., as well as Par
                                  Pharmaceutical, Inc., and Par Pharmaceutical
                                  Companies, Inc.

                                     4
Case: 1:17-md-02804-DAP Doc #: 1073 Filed: 11/01/18 5 of 7. PageID #: 26782




                                  /s/ Donna M. Welch (consent)

                                  Donna M. Welch, P.C.
                                  KIRKLAND & ELLIS LLP
                                  300 North Lasalle
                                  Chicago, Illinois 60654
                                  (312) 862-2000
                                  donna.welch@kirkland.com

                                  Counsel for Allergan Finance LLC f/k/a Actavis,
                                  Inc. f/k/a Watson Pharmaceuticals, Inc.

                                  /s/ J. Matthew Donohue (consent)

                                  J. Matthew Donohue
                                  Joseph L. Franco
                                  HOLLAND & KNIGHT LLP
                                  2300 U.S. Bancorp Tower
                                  111 S.W. Fifth Avenue
                                  Portland, OR 97204
                                  Telephone: 503.243.2300
                                  matt.donohue@hklaw.com
                                  joe.franco@hklaw.com

                                  Nicholas A. Sarokhanian
                                  HOLLAND & KNIGHT LLP
                                  200 Crescent Court, Suite 1600
                                  Dallas, TX 75201
                                  Telephone: 214.964.9500
                                  nicholas.sarokhanian@hklaw.com

                                  Counsel for Insys Therapeutics, Inc.


                                  /s/ Brien T. O’Connor (consent)

                                  Brien T. O’Connor
                                  Andrew J. O’Connor
                                  ROPES & GRAY LLP
                                  Prudential Tower
                                  800 Boylston St.
                                  Boston, MA 02199-3600
                                  (617) 235-4650
                                  Brien.O’Connor@ropesgray.com

                                     5
Case: 1:17-md-02804-DAP Doc #: 1073 Filed: 11/01/18 6 of 7. PageID #: 26783



                                  Andrew.O’Connor@ropesgray.com

                                  Attorneys for Defendant Mallinckrodt LLC and
                                  SpecGX LLC

                                  /s/ Daniel G. Jarcho (consent)

                                  Daniel G. Jarcho
                                  ALSTON & BIRD LLP
                                  950 F Street, N.W.
                                  Washington, D.C. 200004-1404
                                  (202) 239-3254
                                  Daniel.jarcho@alston.com

                                  Counsel for Noramco, Inc.




                                     6
  Case: 1:17-md-02804-DAP Doc #: 1073 Filed: 11/01/18 7 of 7. PageID #: 26784




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 1, 2018, a copy of the foregoing MOTION FOR

LEAVE TO FILE THE MANUFACTURING DEFENDANTS’ JOINT MOTION TO

DISMISS TRACK 1 PLAINTIFFS’ CLAIMS FOR DAMAGES PURSUANT TO RULE

41(b) and supporting papers were filed electronically. Notice of this filing will be sent to all

parties by operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s system.




       Dated: November 1, 2018                                /s/ Steven A. Reed
